t c summary opinion united_states tax_court brenda h jennings and robin d jennings petitioners v commissioner of internal revenue respondent docket no 4939-06s filed date brenda h jennings and robin d jennings pro sese james h harris jr for respondent nims judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found when this petition was filed brenda h jennings and robin d jennings resided in pennsylvania at all relevant times mr and ms jennings were married though at the time of trial the two were in the process of obtaining a divorce in mr and ms jennings shared the same house during that year mr jennings withdrew dollar_figure from a sec_401 plan from a previous employer mr jennings did so without the knowledge of ms jennings he then attempted to purchase a vehicle for his own use using dollar_figure of the proceeds from the withdrawal and financing the remainder mr jennings then returned the vehicle and received dollar_figure of his downpayment in return mr jennings then used an undetermined amount of the funds from the withdrawal to replace the floor in the kitchen of the jennings’ house purchase new kitchen appliances and improve steps and walls in other areas of the house the floor was replaced due to water damage caused by mr jennings on their joint income_tax return mr and ms jennings included the dollar_figure withdrawal as income but did not report the sec_72 early withdrawal addition_to_tax in addition the jenningses failed to include dollar_figure of unemployment_compensation mrs jennings received from the commonwealth of pennsylvania on the basis of the original return respondent determined a dollar_figure deficiency in the jenningses’ federal_income_tax the deficiency was due to the two items identified above in november of mr and ms jennings amended their return to correct these two items and they calculated that they owed dollar_figure in tax and penalties of which dollar_figure is attributable to the sec_72 additional tax the parties now agree that this figure is the correct amount of the underpayment and this amount remains unpaid two weeks after amending their return the jenningses received a notice_of_deficiency based upon the original return the petition seeking redetermination of the original deficiency was filed with this court on date on date after petitioning this court ms jennings filed with respondent a form_8857 request for innocent spouse relief seeking to avoid liability for the early withdrawal additional tax at the time of her request ms jennings still resided with mr jennings in date respondent denied ms jennings’ request for innocent spouse relief ms jennings did not amend the petition to challenge respondent’s determination to deny her relief from joint_and_several_liability trial was held on date the parties consented to the introduction of the innocent spouse issue at trial pursuant to rule b because the parties and respondent have agreed to the correct amount of the underpayment the sole issue for decision is whether respondent abused his discretion in denying ms jennings relief from joint_and_several_liability as to the portion of the underpayment that represents an additional tax for early withdrawal under sec_72 discussion a jurisdiction at trial there was a question as to whether either mr jennings or ms jennings had signed the petition both mr and ms jennings claimed not to have signed the petition handwriting samples were taken in open court from both individuals by the presiding judge and compared with the purported signatures on the petition based upon the testimony of the parties and the handwriting samples we find that ms jennings did in fact sign the petition but mr jennings did not there is no evidence that mr jennings permitted any other party to sign on his behalf and at trial mr jennings refused to accept the petition as filed as a result the court lacks jurisdiction over mr jennings because the court retains jurisdiction over ms jennings we may now proceed to the substance of her argument for purposes of convenience ms jennings will hereafter be referred to as petitioner b relief from joint_and_several_liability petitioner argues that she should not be held responsible for dollar_figure of the underpayment because that amount represents an additional tax on mr jennings’s early withdrawal from a sec_401 plan petitioner contends that she did not know of the distribution to mr jennings when the distribution was made and that she received no benefit from the distribution sec_6015 provides that an individual may seek relief from joint_and_several_liability on a joint income_tax return provided that individual meets the requirements of sec_6015 or c in addition sec_6015 provides that even if the taxpayer does not qualify under sec_6015 or c the taxpayer may be relieved of liability in the event the secretary determines that it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either petitioner does not qualify for relief under sec_6015 sec_6015 requires that the taxpayer establish that she had no reason to know of the understatement even if we accept petitioner’s statement that she did not know of the sec_401 distribution at the time it was made the distribution was reported on petitioner’s original tax_return and petitioner signed the return petitioner cannot rely solely on ignorance of the tax consequences of an item giving rise to a deficiency to satisfy her burden under sec_6015 see 887_f2d_959 9th cir 121_tc_73 ndollar_figure thus petitioner had reason to know of the understatement she cannot satisfy the conditions of sec_6015 furthermore petitioner cannot qualify under sec_6015 sec_6015 requires petitioner at the time she applied for relief to be either divorced from the individual with whom she filed the joint_return legally_separated from that individual or not a member of the same household as that individual for any time during the 12-month_period before the application is made at the time petitioner applied for relief she was neither divorced nor legally_separated from mr jennings and the two lived together therefore petitioner cannot satisfy the conditions of sec_6015 having failed to qualify for relief from joint_and_several_liability under sec_6015 or c petitioner may only qualify for relief if at all under sec_6015 sec_6015 allows relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable pursuant to respondent’s discretionary authority to grant relief under sec_6015 the commissioner has prescribed procedures set forth in revproc_2003_61 2003_2_cb_296 which the commissioner applies in determining whether a spouse is eligible for relief as a threshold matter revproc_2003_61 sec_4 c b pincite lists seven conditions that must be met to be eligible to submit a request for equitable relief of these seven conditions respondent concedes that petitioner has met the first three the fourth condition is met if there has been no fraudulent transfer of assets between the spouses there is no evidence to suggest that any fraudulent transfer between the spouses has occurred here the fifth condition is met if there has been no transfer of disqualified assets between the spouses which under sec_6015 are assets transferred for the purpose of the avoidance of tax there is no indication that any such transfer took place the sixth condition is met if the requesting spouse did not file the return with fraudulent intent which petitioner did not the seventh condition is met if the item_of_income that gave rise to the liability is attributable to the nonrequesting spouse here the sec_401 withdrawal giving rise to the sec_72 additional tax at issue was made by mr jennings at his sole request that item_of_income is attributable to mr jennings therefore petitioner has met all seven of the threshold conditions from there we must determine whether petitioner is entitled to equitable relief revproc_2003_61 sec_4 c b pincite creates a safe_harbor for those seeking equitable relief if the liability reported on the return is unpaid as it is here and the requesting spouse’s situation meets all of the circumstances listed equitable relief will ordinarily be granted if not the requesting spouse may only qualify for relief on the basis of a balancing of factors listed in revproc_2003_61 sec_4 c b pincite the first condition of the safe_harbor is the same condition of sec_6015 the requesting spouse must have been divorced or legally_separated from the nonrequesting spouse or the spouses have lived apart for more than months as discussed above that condition is not met here thus petitioner does not qualify for the safe_harbor and must submit to the balancing of factors listed in revproc_2003_61 sec_4 revproc_2003_61 sec_4 lists six factors the commissioner considers in determining whether to grant equitable relief marital status economic hardship knowledge or reason to know nonrequesting spouse’s legal_obligation significant benefit and compliance with income_tax laws in addition to these there are two additional factors that when present weigh in favor of relief but do not weigh against relief when not present these two factors are whether the nonrequesting spouse abused the requesting spouse and whether the requesting spouse was in poor mental or physical health at the time the return was signed or at the time that spouse requested relief we will discuss each of these factors in turn to determine whether respondent abused his discretion in denying petitioner’s request for relief from joint_and_several_liability first the marital status factor asks whether the requesting spouse is divorced or separated from the nonrequesting spouse at the time the request was filed petitioner was neither divorced nor separated from mr jennings they are now living apart and are in the process of obtaining a divorce respondent concedes that this factor weighs in favor of granting relief second the economic hardship factor asks whether the requesting spouse will suffer economic hardship if she must pay the liability the issue is whether the requesting spouse will be able to pay her reasonable living_expenses if relief is not granted see 119_tc_306 affd 101_fedappx_34 6th cir sec_301_6343-1 proced admin regs petitioner has not alleged that paying this liability will result in economic hardship and she has not provided any information about her current living_expenses that would allow us to determine whether she would suffer economic hardship this factor weighs against relief third the knowledge factor asks whether the requesting spouse did not know and had no reason to know that the non- requesting spouse would not pay the income_tax_liability consideration is given to the requesting spouse’s level of education deceit on the part of the nonrequesting spouse and the requesting spouse’s involvement in household financial matters and financial expertise and any lavish or unusual expenditures compared to past spending levels revproc_2003_ sec_4 a iii c c b pincite petitioner amended her return to reflect the existence of the sec_72 additional tax and made little effort to see that mr jennings paid that portion of the deficiency petitioner and mr jennings disagree as to whether mr jennings orally agreed to pay this liability although this oral agreement required petitioner to satisfy the remaining portion of the liability she has not done so which shows either that the agreement never existed or that neither party considered it to have any binding effect in any case we do not need to accept petitioner’s self-serving statement on this score see 87_tc_74 as a result this factor weighs against granting relief fourth the legal_obligation factor asks whether the non- requesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement no such agreement exists and so neither party has a legal_obligation to satisfy the liability this factor is neutral fifth the significant benefit factor asks whether the requesting spouse received significant benefit from the unpaid income_tax_liability or item giving rise to the deficiency significant benefit is defined as any benefit in excess of normal support sec_1_6015-2 income_tax regs mr jennings spent dollar_figure of the sec_401 withdrawal to purchase an automobile however mr jennings subsequently returned the vehicle to the dealership and received in return dollar_figure petitioner acknowledged that an undetermined amount of this money was spent for a new floor and several appliances for the kitchen of the jenningses’ house as well as new steps and walls for other areas of the home the kitchen floor was replaced due to water damage caused by mr jennings petitioner contends that this work was done in a year other than but petitioner offers no tangible evidence as to the timing and amount of these transactions without information regarding the scope and expense of this renovation we cannot determine whether the renovation represents a significant benefit or ordinary support respondent determined that this work represented a significant benefit and petitioner has given us no reason to question that determination this factor weighs against relief sixth the compliance factor asks whether the requesting spouse has made a good_faith effort to comply with the income_tax laws in the years following the year to which the request for relief relates petitioner did not file a return for her tax_year until and did not file for any extension of time to file the return this does not represent a good_faith effort to comply with the income_tax laws this factor weighs against relief next we turn to the two factors that if present weigh in favor of relief but do not weigh against relief if not present petitioner did not allege either that she was the victim of abuse or was in poor health at the time the return was filed or the time the request was made in a question posed to mr jennings petitioner asserted that a protection from abuse order had been filed against mr jennings at the time of the disbursement but she did not present evidence that such order existed and she did not offer sworn testimony that would show that she was the victim of abuse these two factors do not enter into the consideration of this case of the first six factors only one weighs in favor of relief while the rest either weigh against relief or are neutral as a result we hold that petitioner has not met her burden to show that she is entitled to relief from joint_and_several_liability we have considered all the arguments made by the parties and to the extent not addressed in this opinion we conclude that they are moot irrelevant or without merit in accordance with the foregoing an appropriate order and decision will be entered
